MEMO ENDORSED
The Government is hereby ORDERED to respond to Defendant Lopez's motion on
or before February 14, 2020.

Dated:      January 14, 2020                       SO ORDERED.
            New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE

 A copy of this Order was mailed by Chambers to:

   Gibran Lopez
   Inmate ID: 71793-054
   FCI Allenwood Medium
   P.O. Box 2000
   White Deer, PA 17887
